U. S. DEPARTMENT OF JUSTICE'
FEDERAL BUREAU OF PRISONS
FEDERAL MEDICAL CENTER

 

 

P. O. Box 1600
Butner, North Carolina 27509-1600
(919) 575-3900 .

January 9, 2019

The Honorable Susan P. Watters
James F. Battin Federal Courthouse

` 2601 Z"d Avenue North, 5th Floor
Billings, Montana 29101

 

JAN 1 0 2019

RE: MCDERMOTT’ J°hn Fra“°is ~ clerk, u s oasmcx court
Register Number: 17243-046 ~ District _O_t Montana
Docket Number: 18-69-BLG-SPW B‘"IHQS

De:ai'l Judge Watters:

The above-referenced individual was admitted to the Mental Health Unit of this facility on
December 27, 2018 pursuant to the provisions of Title 18, United States' Code, Section 4241(d).
l ‘ ' .

Cu_rrently, the assigned Treatment Team members _are conducting_interviews and psychological testing, -
which are necessary to complete his evaluation. In order to provide the Court with a comprehensive
evaluation, 1 respectfully request that his evaluation period begin on the day of his"arrival for the fiill study
period of 120 days. If this request is granted, the evaluation period will end on Apri125, 2019. My staff
will attempt to complete the evaluation as soon as possible and have a final report to the Court within 14
working days of the end date. lf you concur, please forward a signed copy of this letter or an amended
Order via fax to (919) 575-4866 to the attention of lnmate Systems Management. ln addition, please send a
certified copy to the Records Oftice at FMC Butner. /

I thank you in advance for your assistance in this matter. lf you are in need of additional information,
please contact Kelly Forbes, Health Systems Specialist, at extension 6030.

Respectfully,! `

z%@:;; '

E. A. Earwin, Acting Warden

  
  

GRANTED |ENIED (Circle One)

jr wm DATE: g "Z "é 0/;

Susan P. Watters

  

Signature: . ~
_ - . istrict Judge
cc: Thomas Godfrey,' Assistant United States Attomey " -
z Evangelo Arvanetes,'Defense A_ttorney
§ §teven C.- Badco_ck,_Defense Attomey

